                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello

Civil Action No. 15-cv-01515-CMA-KLM

ROBERT E. GOODSON,

       Plaintiff,

v.

MEGAN J. BRENNAN, Postmaster General of the United States Postal Service,

     Defendant.
______________________________________________________________________

     ORDER OVERRULING PLAINTIFF’S OBJECTIONS TO GARNISHMENT
______________________________________________________________________

       This matter is before the Court on Plaintiff Robert E. Goodson’s Objections to

Writ of Continuing Garnishment. (Doc. ## 107, 108.) The Court has reviewed the

record and determined that a hearing is not necessary. For the reasons discussed

below, the Court concludes that Plaintiff’s Objections lack legal merit.

                                   I.     BACKGROUND

       United States Magistrate Judge Kristen L. Mix thoroughly recited the factual and

procedural background of this litigation in her February 27, 2018 Recommendation on

the parties’ competing Motions for Summary Judgment (Doc. # 96), which this Court

affirmed and adopted on March 19, 2018 (Doc. # 97). The factual and procedural

background detailed in the Recommendation is incorporated herein by reference. See

28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Accordingly, this Order will reiterate

only what is necessary to address Plaintiff’s Objections.
       On March 19, 2018, the Court granted Defendant Postmaster General of the

United States Postal Service Megan J. Brennan’s Motion for Summary Judgment and

dismissed all of Plaintiff’s claims against Defendant with prejudice. (Doc. # 97.) The

Court awarded Defendant her reasonable costs pursuant to Federal Rule of Civil

Procedure 54(d)(1) and D.C.COLO.LCivR. 54.1 because she was the prevailing party.

(Id. at 2.) After a hearing on September 12, 2018, regarding Defendant’s proposed Bill

of Costs, the Clerk of the Court taxed costs in the amount of $418.95 against Plaintiff

and in favor of Defendant; these costs were for the court reporters’ fees Defendant

incurred. (Doc. # 102.)

       Several months later, on May 30, 2019, Defendant applied for a Writ of

Continuing Garnishment upon the full amount of the judgment entered against Plaintiff,

$418.95, because a balance of that amount remained outstanding. (Doc. # 104.)

Pursuant to 28 U.S.C. § 3205(b)(1), Defendant identified Lowe’s Home Improvement –

Corporate Office (“Garnishee Lowe’s”) as the garnishee and asserted that Garnishee

Lowe’s is “believed to owe or will owe money or property to [Plaintiff], or is in

possession of property of [Plaintiff].” (Id. at 2.) The Clerk of the Court issued the Writ of

Continuing Garnishment to Garnishee Lowe’s on the same day, May 30, 2019. (Doc.

# 105.)

       Garnishee Lowe’s filed its Answer to the Writ on Garnishment on June 17, 2019,

and stated that Plaintiff is an active, full-time employee earning $19.42 per hour and is

paid on a bi-weekly basis. (Doc. # 106 at 2.) Garnishee Lowe’s asserted that it had




                                              2
“initiated action . . . as directed” and that “deductions [would] begin for the bi-weekly

payroll period ending 6/14/19.” (Id.)

        Plaintiff filed two identical Objections to the Writ of Continuing Garnishment on

June 25 and June 27, 2019. (Doc. ## 107, 108.) The Objection filed June 27, 2019,

includes as an exhibit a letter from the Deputy Circuit Executive of the Tenth Circuit

regarding Plaintiff’s petition for review of Judicial Complaint No. 10-18-90012, which

Plaintiff filed against Magistrate Judge Mix. (Doc. # 108-1.) In his Objections, Plaintiff

states that the garnishment of his wages is “premature” in light of his request for review

of his judicial complaint against Magistrate Judge Mix. (Doc. # 108.) Plaintiff asserts

that he “believes he does not owe the debt and will be made whole,” presumably upon

the resolution of his judicial complaint. (Id. at 2.) He requests “a hearing on whether

the debt is valid pending a decision by the Judicial Counsel” on his judicial complaint.

(Id. at 2.)

                            II.    APPLICABLE LEGAL RULES

A.      PRO SE STATUS

        When a party proceeds pro se, as Plaintiff does here, the court “review[s] his

pleadings and other papers liberally and hold[s] them to a less stringent standard than

those drafted by attorneys.” Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir.

2007) (citations omitted); see also Haines v. Kerner, 404 U.S. 519, 520–21 (1972).

However, it is not “the proper function of the district court to assume the role of

advocate for the pro se litigant.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).




                                              3
B.     GARNISHMENT UNDER THE FAIR DEBT COLLECTION PROCEDURES ACT

       The Fair Debt Collection Procedures Act (“FDCPA”), 28 U.S.C. §§ 3001, et seq.,

affords the United States procedures to collect its debts, including postjudgment debts.

F.T.C. v. Affiliate Strategies, Inc., No. 09-4104-JAR, 2012 WL 3111871, *2 (D. Kan. July

31, 2012). Among other things, the FDCPA allows the United States to garnish property

in the hands of third parties to enforce a judgment debt. Payne v. Nat’l Sec. Agency,

Civil No. 97-266 MCA/LFG, 2008 WL 11451902, *4 (D.N.M. March 27, 2008) (citing 28

U.S.C. § 3205(a)). Specifically, 28 U.S.C. § 3205(a) provides:

       A court may issue a writ of garnishment against property (including
       nonexempt disposable earnings) in which the debtor has a substantial
       nonexempt interest and which is in the possession, custody, or control of a
       person other than the debtor, in order to satisfy the judgment against the
       debtor. . . . A writ of garnishment issued under this subsection shall be
       continuing and shall terminate only as provided in [28 U.S.C. § 3205(c)(10)].

28 U.S.C. § 3205(a). If the United States obtains a writ of garnishment, it must serve

the writ both to the garnishee and to the judgment debtor. 28 U.S.C. § 3205(c)(3); see

United States v. Holcomb, No. 09-20003-JWL, 2012 WL 5306257, *2 (D. Kan. Oct.

2012) (explaining procedures applicable to a writ of garnishment pursuant to 28 U.S.C.

§ 3205(c)). The garnishee must submit a written answer to the court that issued the writ

and serve a copy of its answer on the judgment debtor and on the United States. 28

U.S.C. § 3205(c)(4). In its answer, the garnishee must, in part, identify any property in

its custody, control, or possession that is subject to the writ. Id. Within 20 days of the

garnishee’s answer:

       [T]he judgment debtor or the United States may file a written objection
       to the answer and request a hearing. The party objecting shall state the
       grounds for the objection and bear the burden of proving such

                                             4
       grounds. A copy of the objection and request for a hearing shall be served
       on the garnishee and all other parties.

28 U.S.C. § 3205(c)(5) (emphasis added). Though the party objecting to the answer

may request a hearing on the writ of garnishment, see id., courts in this jurisdiction have

determined, based on their review of the records, that a hearing was not necessary.

See, e.g., United States v. Dixon, No. 03-20121-CM, 2007 WL 163245, *1 (D. Kan. Jan.

18, 2007) (deciding that a judgment debtor’s objections to the answer of the garnishee

did not necessitate a hearing).

                                     III.    DISCUSSION

       As the judgment debtor in this matter, Plaintiff objects to the Writ of Continuing

Garnishment pursuant to 28 U.S.C. § 3205(c)(5). See (Doc. ## 107, 108.) Plaintiff

accordingly must “state the grounds for the objection and bear the burden of proving

such grounds.” 28 U.S.C. § 3205(c)(5).

       Plaintiff fails to carry his burden to prove the grounds for his Objections to the

Writ of Continuing Garnishment. See (Doc. ## 107, 108.) That he has filed Judicial

Complaint No. 10-18-90012 against Magistrate Judge Mix and that the Circuit Executive

for the Tenth Circuit has submitted his “petition for review” to the Judicial Council do not

persuade the Court that the Writ of Continuing Garnishment in this matter is, as he

argues, premature. See (Doc. # 108 at 1; Doc. # 108-1.) Even viewing Plaintiff’s

Objections liberally, see Trackwell, 472 F.3d at 1243, the Court does not have any

information about the subject matter of Plaintiff’s judicial complaint and, specifically,

whether it is related to the debt Plaintiff owes to the United States pursuant to this

Court’s Final Judgment. See (Doc. ## 97, 98.) The Court is also unaware of the status

                                              5
of Plaintiff’s judicial complaint. Though he filed his Objections on June 25 and 27, 2019,

the letter from the Circuit Executive regarding Plaintiff’s “petition for review” of his

judicial complaint that Plaintiff attached as an exhibit to his later-filed Objection is dated

May 2, 2019. (Doc. # 108-1.) Plaintiff does not inform the Court whether the status of

his judicial complaint has changed in the months since the Circuit Executive

acknowledged its receipt. Without this and other details about his judicial complaint,

this Court is unable to conclude that the Writ of Continuing Garnishment is premature.

Plaintiff has simply not set forth a legal basis for exemption from garnishment, nor has

the Court’s own research found any authority that would support Plaintiff’s Objections.

                                     IV.     CONCLUSION

       For the foregoing reasons, the Court OVERRULES Plaintiff’s Objections to Writ

of Continuing Garnishment. (Doc. ## 107, 108.) It is

       FURTHER ORDERED that the Court AFFIRMS the Writ of Continuing

Garnishment issued by the Clerk of the Court on May 30, 2019. (Doc. # 105.)



       DATED: July 8, 2019
                                                   BY THE COURT:



                                                   _______________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               6
